Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 01/08/2021.
Claims 1-7, 9-17, 19 are pending and presented for examination. Claim 8, 18 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 10, the claims are amended to recite “a location of the selected RU in the frequency domain is not a location of the target RU in the frequency domain.” The originally filed specification fails to describe this subject matter. Applicant in remarks filed 01/08/2021 states that the support for the limitation can be found in par. 0061, which discloses “the RU for transmitting the acknowledgement frame and the target RU may be the same or may be different.” Applicant understands that this portion of the specification does not describe the location of selected RU or target RU in frequency domain, and therefore Applicant states “Since the RU for transmitting the acknowledgement frame and the target RU are different, their locations in the frequency domain are necessarily different.” Applicant then concludes that “the term ‘location in the frequency domain’ is well supported as the specification refers to the RUs repeatedly as frequency domain resources.” Examiner respectfully disagrees and notes that applicant’s conclusion is based on incorrect reasoning. 
Specifically, as noted above, the portion cited by applicant fails to describe the above limitation. Examiner also notes that selected RU being different than target RU does not necessarily mean that they are separated in frequency domain as applicant states. They could alternatively be different in time domain. In other words, contrary to applicant’s statement, different RU does not necessarily mean that their locations in the frequency domain are different. Similarly, applicant’s conclusion that location in the frequency domain is well supported is also not correct. Applicant’s specification fails to recite “location” let alone defining RUs for transmission of ACK being located in different frequency than target. As such, the above subject matter is not described in Applicant’s originally filed specification. 
Claims 2-7, 9, 11-17 and 19 are rejected for same reason, as they depend from the rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9, 10-13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2016/0165574 A1) in view of Kim et al. (US 2018/0220357 A1) and Reza (Uplink ACK and BA Multiplexing, previously cited by Applicant in parent Application 16/218,989).

Regarding claim 1, Chu discloses a wireless station comprising: 
a processor (see par. 0067); and 
a memory storing executable instructions (see par. 0271); 
the processor being configured to execute the executable instructions to: receive a trigger frame sent by an access point (see par. 0085-0089), wherein the trigger frame comprises an identifier of a target resource unit (RU) allocated to the station (see par. 0090, 0103-0106), the target RU being in a frequency domain (see par. 0076, 0085-0089, 0103, 0109, 0150); 
send an uplink orthogonal frequency division multiple access physical layer protocol data unit (OFDMA PPDU) (par. 0085-0093, 0151), wherein a data part of the uplink OFDMA PPDU is sent on the target RU (see par. 0152, discloses sending uplink data based on triggered information, i.e. based on allocated RU), and a common physical layer preamble of the uplink OFDMA PPDU is sent on one or more channel units in which the target RU is located (see fig. 2-3 and par. 0076, discloses preamble to be included with data); and 

Chu fails to disclose but Kim discloses wherein a location of the selected RU in the frequency domain is not a location of the target RU in the frequency domain (see par. 0135-0137, discloses HE-SIG B indicating if the same location of frequency or different one is to be used for transmission of ACK). Reza further discloses allocation of sub-bands for resources that are carrying acknowledgements (slide 4, 4th bullet, slide 8, 12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include independently selecting the resources for transmission of ACK, such that they are located in same frequency. 
The motivation for doing so would be to allow assigning the best or better sub-bands for Ack transmission. 

Regarding claim 10, Chu discloses an access point for a wireless network, comprising: 
a processor (see par. 0067); and 
a memory storing executable instructions (see par. 0271); 

send a trigger frame to a station in the wireless network (see par. 0085-0089), wherein the trigger frame comprises an identifier of a target resource unit (RU) allocated to a station (see par. 0090, 0103-0106), and the target RU is in a frequency domain (see par. 0076, 0085-0089, 0103, 0109, 0150); 
receive an uplink orthogonal frequency division multiple access physical layer protocol data unit (OFDMA PPDU) from the station (par. 0085-0093, 0151), wherein a data part of the uplink OFDMA PPDU is received on the target RU allocated to the station (see par. 0152, discloses sending uplink data based on triggered information, i.e. based on allocated RU), and a common physical layer preamble of the uplink OFDMA PPDU is received on one or more channel units in which the target RU is located (see fig. 2-3 and par. 0076, discloses preamble to be included with data); 
select an RU for the station only, for carrying an acknowledgement frame for the station in response to the uplink OFDMA PPDU, wherein the selected RU is in the frequency domain and in the one or more channel units (see at least fig. 18 discloses transmission of ACK over a resource unit, wherein the RU is defined as one or more fundamental channel, see also fig. 10-11B);
send a downlink OFDMA PPDU in response to the uplink OFDMA PPDU, wherein the downlink OFDMA PPDU comprises an OFDMA acknowledgement frame for the station, and the OFDMA acknowledgement frame for the station is sent on an RU which is in the one or more channel units (par. 0093, 0152).
Chu fails to disclose but Kim discloses wherein a location of the selected RU in the frequency domain is not a location of the target RU in the frequency domain (see par. 0135-th bullet, slide 8, 12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include independently selecting the resources for transmission of ACK, such that they are located in same frequency. 
The motivation for doing so would be to allow assigning the best or better sub-bands for Ack transmission. 

Regarding claims 2, 11, Chu discloses the wireless station or an access point wherein the acknowledgement frame comprises an Ack frame, an Block Ack frame, or an Multi-STA Block Ack frame, and the Multi-STA Block Ack frame comprises an acknowledgement frames of the station (see par. 0093, discloses acknowledging receipt of OFDM data units).

Regarding claim 3, 13, Chu discloses the wireless station or the access point wherein the target RU is located in multiple channel units, and the common physical layer preamble of the uplink OFDMA PPDU is repeatedly sent on each of the multiple channel units or the access point repeatedly receives a common physical layer preamble of the uplink OFDMA PPDU on each of the multiple channel units (see fig. 3A-3B, paragraph 0084, discloses spreading RU in at least 4 fundamental channels of 20 Mhz each, the PPDU is sent repeatedly in each of the channel).



Regarding claim 9, 19, Chu discloses the wireless station or the access point wherein a channel unit of the one or more channel units is a 20 MHz channel (par. 0075, 0084).

Regarding claim 12, Chu discloses the access point wherein the target RU is located in one channel unit, and the apparatus receives a common physical layer preamble of the uplink OFDMA PPDU on the one channel unit (see par. 0076, discloses at least one RU on a frequency portion or channel unit used in communicating frame 200 which includes a common physical layer preamble of the uplink).

Claims 4, 6-7, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Kim and Reza as applied to claim 1 above, and further in view of Li et al. (US 2016/0261451 A1) and Chun et al. (US 2018/0310330 A1). 

Regarding claims 4, 14, Chu discloses the wireless station or the access point wherein the common physical layer preamble comprises a legacy preamble field and a high efficient-signal A field (see paragraph 0084, disclose the preamble to be at least legacy preamble, see also par. 0077 and fig. 2).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a frame structure as described by Li.
The motivation for doing so would be allow the receiving device to determine early on if the a particular field is repeated in time of frequency domain. 

Regarding claims 6, 16, Chu discloses the wireless station or the access point wherein the downlink OFDMA PPDU further comprises a legacy preamble field, a high efficient-signal A field, a high efficient-signal B field, a high efficient-short training field, and a high efficient-long training field (see paragraph 0145, discloses reporting ACK and trigger using same frame, the frame structure is descried with respect to fig. 2, which comprises 200-240, see also par. 0077).
Chu fails to disclose but Chun discloses wherein the common physical layer preamble further comprises a repeated legacy signal field (see par. 0415). Li discloses wherein the common physical layer preamble further comprises a repeated legacy signal field (see par. 0013).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a frame structure as described by Chun.
The motivation for doing so would be to classify the HE frame as described by Chun (Par. 0352). 

	Regarding claim 7, 17, Chu discloses the wireless station or the access point wherein the legacy preamble field, the repeated legacy-signal field and the high efficient-signal A field are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2011/0002309 A1) – describes signaling of ACK in a variety of ways.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Nishant Divecha/Primary Examiner, Art Unit 2466